Appeal from a resettled order denying an application to direct the County Clerk, Nassau County, to expunge from the record the return filed by a Police Justice sitting as a Court of Special Sessions, certifying to the conviction of appellant on a charge of disorderly conduct. Appellant was convicted by the Police Justice sitting as a Court of Special Sessions and on appeal this conviction was reversed and a new trial ordered in the County Court, Nassau County. A second trial was never held, and the proceedings were dismissed. Order unanimously affirmed, without costs. The return was filed in accordance with the mandate of the statute (Code Grim. Pro., § 756). No right to have it expunged exists unless such right is conferred by statute (Matter of Molineux v. Collins, 177 N. Y. 395; Matter of Dorgan v. Mercer, 178 Miso. 368; cf. Matter of Troüo v. Valentine, 179 Mise. 954). Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ,